         Case 5:19-cv-01191-DAE Document 50 Filed 08/24/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CONCEPCION B RUIZ, PRISCILLA                    §
SANCHEZ,                                        §
                                                §               SA-19-CV-01191-DAE
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
MINH TRUCKING, LLC, NGUYEN LY                   §
NGOC,                                           §
                                                §
                  Defendants.                   §

                                           ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Unopposed Motion for

Leave to File Affidavits Concerning Cost and Necessity of Services under Texas Civil Practice

and Remedies Code § 18.001 [#48], which was referred to the undersigned for disposition on

August 18, 2020. By her motion, Plaintiff Concepcion B. Ruiz asks the Court for leave to file

affidavits concerning the reasonableness of costs and the necessity of her medical care and

expenses pursuant to Section 18.001 of the Texas Civil Practices and Remedies Code.

Defendants do not oppose the motion.

       In Texas state court, a plaintiff may prove that her medical expenses were reasonable and

necessary either (1) by presenting expert testimony on the issue or (2) through the submission of

affidavits that comply with the requirements of Section 18.001 of the Texas Civil Practice and

Remedies Code. Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 886 (5th Cir.

2004); Akpan v. United States, No. CV H-16-2981, 2018 WL 398229, at *3 (S.D. Tex. Jan. 12,

2018). Section 18.001 provides:

           Unless a controverting affidavit is served as provided by this section, an
           affidavit that the amount a person charged for a service was reasonable at
           the time and place that the service was provided and that the service was

                                               1
            Case 5:19-cv-01191-DAE Document 50 Filed 08/24/20 Page 2 of 3




             necessary is sufficient evidence to support a finding of fact by judge or
             jury that the amount charged was reasonable or that the service was
             necessary.

Tex. Civ. Prac. & Rem. Code § 18.001(b). Texas courts have recognized that section 18.001

streamlines proof and “provides a significant savings of time and cost to litigants, particularly

personal injury litigants, by providing a means to prove up the reasonableness and necessity of

medical expenses.” Turner v. Peril, 50 S.W.3d 742, 746 (Tex. App.—Dallas 2001, pet. denied);

see also Haygood v. De Escabedo, 356 S.W.3d 390, 397 (Tex. 2011).

       Generally speaking, federal courts are to apply state substantive law and federal

procedural law in diversity cases. Hanna v. Plumer, 380 U.S. 460, 465 (1965) (citing Erie R.

Co. v. Tompkins, 304 U.S. 64 (1938)). Federal district courts are split, however, as to whether

Section 18.001 is a procedural or substantive provision of state law for purposes of the Erie

doctrine.    Compare Akpan, 2018 WL 398229, at *3 (Section 18.001 is procedural rule

inapplicable in federal diversity cases) with Gorman v. ESA Mgmt., LLC, No. CV 3:17-CV-0792-

D, 2018 WL 295793, at *1–2 (N.D. Tex. Jan. 4, 2018) (Section 18.001 is substantive provision

of Texas law applicable in diversity cases) (collecting cases). This split has persisted despite a

characterization of Section 18.001 as “purely procedural” by the Texas Supreme Court in

Haygood v. De Escabedo, 356 S.W.3d 390, 397–98 (Tex. 2011).

       The undersigned has previously granted unopposed motions for the use of Section 18.001

in a diversity action based on the parties’ agreement. See, e.g., Stokes v. Chan, SA-17-CV-318-

FB-ESC (Apr. 11, 2018) (dkt. 42) (Apr. 24, 2018) (dkt. 44). The Court will similarly grant

Plaintiff’s motion in light of the parties’ agreement that the affidavits attached to Plaintiff’s

motion should be considered as evidence of the reasonableness and necessity of Plaintiff’s

medical expenses allegedly incurred as a result of the personal injuries underlying this litigation.



                                                 2
         Case 5:19-cv-01191-DAE Document 50 Filed 08/24/20 Page 3 of 3




       IT IS THEREFORE ORDERED that is Plaintiff’s Unopposed Motion for Leave to File

Affidavits Concerning Cost and Necessity of Services under Texas Civil Practice and Remedies

Code § 18.001 [#48] is GRANTED.

       IT IS FURTHER ORDERED that all billing affidavits attached to Plaintiff’s motion

[#48-1] are hereby ACCEPTED and DEEMED as filed in this case.

       IT IS FINALLY ORDERED that Plaintiffs may file any additional Section 18.001

affidavits by the deadline for completing discovery in this case.

       SIGNED this 24th day of August, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
